Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Nakanishi (US 2010/0020009 A1; cited by the applicant).
Regarding claim 1, Nakanishi teaches (e.g., as shown in fig. 4) a device for detecting light intensity (as shown in fig. 4), comprising: a controller (104), and a first photosensitive sensor (PS1) and a second photosensitive sensor (PS2), which are electrically coupled to the controller (104), the first photosensitive sensor and the second photosensitive sensor being spaced apart and located in a same illumination environment (as shown in fig. 4), wherein the controller is configured to, when an external beam illuminates the first photosensitive sensor, perform calculation based on a difference value between illumination parameters of the first photosensitive sensor and the second photosensitive 
Regarding claim 2, Nakanishi teaches that the first photosensitive sensor and the second photosensitive sensor are integrated in a same photosensitive unit (see para. 0034 and 0036); or the first photosensitive sensor and the second photosensitive sensor are provided as two separate light sensors (e.g., as shown in fig. 4).
Regarding claim 3, Nakanishi teaches that the first photosensitive sensor and the second photosensitive sensor are located in a same photosensitive plane (e.g., as shown in fig. 4; see also para. 0036).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (US 2010/0020009 A1; cited by the applicant) in view of Koide et al. (US 2008/0001912 A1).
Regarding claim 4, Nakanishi teaches a display screen (e.g. 110) comprising: a display screen layer 2000 (see para. 0068 and 0069); a device for detecting light intensity comprising: a controller (104), and a first photosensitive sensor (PS1) and a second photosensitive sensor (PS2) which are electrically coupled to the controller (as shown in fig. 4), the first photosensitive sensor and the second photosensitive sensor being spaced apart and located in a same illumination environment (as shown in fig. 4), and the controller is configured to, when an external beam illuminates the first photosensitive sensor, perform calculation based on a difference value between illumination parameters of the first photosensitive sensor and the second photosensitive sensor to obtain a light intensity of the external beam (note “difference calculation” in fig. 4.; see also para. 0038, 0059, and 0060).
Nakanishi fails to teach that the display screen layer is provided with a light passage for guiding incidence of the external beam, the first photosensitive sensor being located in a direction along which the light passage extends.
Koide et al. teach (e.g., as shown in fig. 5) a similar display screen as that of Nakanishi and further provide for the display screen being provided with a light passage (73; see para. 0077) for 
It would have been obvious to persons having ordinary skill in the art to provide the display screen layer of Nakanishi with a light passage for guiding incidence of the external beam, the first photosensitive sensor being located in a direction along which the light passage extends, as taught by Koide et al. because, as Koide et al. show, this would have provided for improved and useful support and operation of the light detecting device of Nakanishi in a display screen layer.
Regarding claim 5, Nakanishi as modified by Koide et al. provides for the display screen layer being configured to separate the first photosensitive sensor from the second photosensitive sensor (both have separated photosensitive sensors), and under an initial condition, illumination received by the first photosensitive sensor from the display screen layer and illumination received by the second photosensitive sensor from the display screen layer have a same intensity (since they both have the same relative location in the device).
Regarding claim 6, Nakanishi as modified by Koide et al. provides for the display screen layer comprising a light emitting panel and a display screen attached to the light emitting panel (see Nakanishi in para. 0034 et seq. and Koide et al. in para. 0069 et seq.), the first photosensitive sensor and the second photosensitive sensor being both located in a same light leakage environment of the light emitting panel (since they both have the same relative location in the device).
Regarding claim 7, Nakanishi as modified by Koide et al. provides for a distance between the first photosensitive sensor and the light emitting panel is equal to a distance between the second photosensitive sensor and the light emitting panel (since they both have the same relative location in the device relative to the light emitting panel).

Regarding claim 9, Nakanishi as modified by Koide et al. provides for the display screen layer being provided with a light shading portion (35) that separates the light passage from the second photosensitive sensor to prevent the external beam from illuminating the second photosensitive sensor (as shown in fig. 5; see also para. 0043).
Regarding claim 10, Nakanishi as modified by Koide et al. provides for the light shading portion comprising a partition plate (35 of Koide et al. is a kind of partition plate for separating the photosensitive sensors) extending between the first photosensitive sensor and the second photosensitive sensor; or the light shading portion comprises a light shading frame detachably coupled to the device for detecting light intensity (35 of Koide et al. also performs this kind of function).
Regarding claim 11, Nakanishi as modified by Koide et al. provides for the light passage comprising a light transmission hole (at 73 of Koide et al) provided in the display screen layer; or the light passage comprises a light transmission area provided on the display screen layer, the light transmission area being made of a light transmission material (73 includes part of 74 and 56, which are light transmissive materials; see para. 0076-0078).
Regarding claim 12, Nakanishi as modified by Koide et al. provides for the attitude comprises at least one of an angle, a position, an installation height, or a photosensitive plane spacing of a corresponding part relative to a mobile terminal (e.g., as shown in fig. 5 of Koide et al.).
Regarding claim 13, Nakanishi as modified by Koide et al. provides for the light shading frame being provided with two shielding spaces spaced apart (e.g. as shown in fig. 5 of Koide et al.; one inside 35 and one outside 35).

Regarding claim 15, Nakanishi as modified by Koide et al. provides for the light shading frame (71 in fig. 5 of Koide et al. is considered part of the light shading frame) being provided with a through-hole (73) coupled to the light passage to illuminate the first photosensitive sensor by the external beam (as shown in fig. 5 of Koide et al.).
Regarding claim 16, Nakanishi teaches a mobile terminal (e.g., as shown in fig. 10, see also para. 0062 and 0067), comprising: a processor (e.g., 1100 in fig. 11), the mobile terminal further comprising: a frame (various case parts mentioned in para. 0067) and a display screen (110, 144), wherein the display screen comprises a display screen layer 2000 (see para. 0068 and 0069) and a device for detecting light intensity, installed in the frame, comprising: a controller (104), and a first photosensitive sensor (PS1) and a second photosensitive sensor (PS2) which are electrically coupled to the controller (as shown in fig. 4), the first photosensitive sensor and the second photosensitive sensor being spaced apart and located in a same illumination environment (as shown in fig. 4), and the controller is configured to, when an external beam illuminates the first photosensitive sensor, perform calculation based on a difference value between illumination parameters of the first photosensitive sensor and the second photosensitive sensor to obtain a light intensity of the external beam (note “difference calculation” in fig. 4.; see also para. 0038, 0059, and 0060).Nakanishi fails to teach that the display screen layer is provided with a light passage for guiding incidence of the external beam, the first photosensitive sensor being located in a direction along which the light passage extends.
Koide et al. teach (e.g., as shown in fig. 5) a similar display screen as that of Nakanishi and further provide for the display screen being provided with a light passage (73; see para. 0077) for 
It would have been obvious to persons having ordinary skill in the art to provide the display screen layer of Nakanishi with a light passage for guiding incidence of the external beam, the first photosensitive sensor being located in a direction along which the light passage extends, as taught by Koide et al. because, as Koide et al. show, this would have provided for improved and useful support and operation of the light detecting device of Nakanishi in a display screen layer.
Nakanishi also teaches a processor (1400), but fails to teach a memory configured to store executable instructions of the processor.  However, it is noted that Nakanishi teaches a memory (104) for use with the processor.  Also, it is notoriously old in the art of computer processing to have a memory configured to store executable instructions of the processor.  Therefore, persons having ordinary skill in the art would have included a memory configured to store executable instructions of the processor in Nakanishi so as to provide for convenient storage of processing instructions and to provide for efficient repeated use of those instructions. 
Regarding claim 17, Nakanishi as modified by Koide et al. provides for the display screen layer being configured to separate the first photosensitive sensor from the second photosensitive sensor (both have separated photosensitive sensors), and under an initial condition, illumination received by the first photosensitive sensor from the display screen layer and illumination received by the second photosensitive sensor from the display screen layer have a same intensity (since they both have the same relative location in the device).
Regarding claim 18, Nakanishi as modified by Koide et al. provides for the display screen layer comprising a light emitting panel and a display screen attached to the light emitting panel (see Nakanishi in para. 0034 et seq. and Koide et al. in para. 0069 et seq.), the first photosensitive sensor and the 
Regarding claim 19, Nakanishi as modified by Koide et al. provides for a distance between the first photosensitive sensor and the light emitting panel is equal to a distance between the second photosensitive sensor and the light emitting panel (since they both have the same relative location in the device relative to the light emitting panel).
Regarding claim 20, Nakanishi as modified by Koide et al. provides for an attitude of the first photosensitive sensor relative to the display screen is same as an attitude of the second photosensitive sensor relative to the display screen (e.g., as shown in fig. 5 of Koide et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references made of record disclose detection devices of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JOHN R LEE/Primary Examiner, Art Unit 2878